Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 31, 2009, which, after a fact-finding determination that respondent father sexually abused his son, Tyler T., derivatively abused Selena R., the daughter of respondent mother Angela T., and neglected both children, inter alia, released the children to the custody of respondent mother under the strict supervision of petitioner Administration for Children’s Services for a period of 12 months *450and ordered that the father have no contact with Tyler T. without application to the Family Court and no contact at all with Selena R, unanimously modified, on the law, so as to vacate the finding of neglect based upon the claim of excessive corporal punishment, and otherwise affirmed, without costs.
Corroboration of the victim’s out-of-court statements of sexual abuse by respondent was provided by the testimony of a social worker that the children’s behavior, including age-inappropriate knowledge of ejaculation by the four-year-old boy and other sexual behavior manifested verbally, in activities with drawings, and in aggressive outbursts by both children, was symptomatic of sexual abuse (see Matter of Nicole V., 71 NY2d 112, 117-118 [1987]; Matter of Shirley C.-M., 59 AD3d 360 [2009]).
However, the testimony offered in support of the claim that respondent inflicted excessive corporal punishment on the children failed to establish by a preponderance of the evidence the necessary elements of the charge (see Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]). Concur—Saxe, J.P., Friedman, McGuire, Abdus-Salaam and Román, JJ.